NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1449


                          EASTERN AWNING SYSTEMS, INC.,
                              and STEPHEN LUKOS,

                                                       Plaintiffs-Appellants,

                                            v.

                     HAROLD’S CANVAS AND AWNING, INC.,
                  TOFF INDUSTRIES, INC., and HAROLD TOFFEY,

                                                       Defendants-Appellees.


        Patrick M. Fahey, Shipman & Goodwin LLP, of Hartford, Connecticut, argued for
plaintiffs-appellants. With him on the brief was Lee A. Duval.

     Thomas A. Parisot, Secor, Cassidy & McPartland, P.C., of Waterbury,
Connecticut, for defendants-appellees. With him on the brief was Tara L. Shaw.

Appealed from: United States District Court for the District of Connecticut

Judge Robert N. Chatigny
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2009-1449


                         EASTERN AWNING SYSTEMS, INC.,
                              and STEPHEN LUKOS,

                                                       Plaintiffs-Appellants,

                                           v.

                    HAROLD’S CANVAS AND AWNING, INC.,
                 TOFF INDUSTRIES, INC., and HAROLD TOFFEEY,

                                                       Defendants-Appellees.


                                    Judgment

ON APPEAL from the         United States District Court for the District of Connecticut

in CASE NO(S).             01-CV-912

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


      Per Curiam (NEWMAN, LOURIE, Circuit Judges, and GUILFORD, District
Judge).*


                           AFFIRMED. See Fed. Cir. R. 36.

                                           ENTERED BY ORDER OF THE COURT



DATED April 22, 2010                        /s/ Jan Horbaly
                                           Jan Horbaly, Clerk


      *    The Honorable Andrew J. Guilford, District Judge, United States District
Court for the Central District of California, sitting by designation.